Name: COMMISSION REGULATION (EC) No 1884/97 of 26 September 1997 amending Regulation (EC) No 1339/97 opening an invitation to tender for the refund or the tax for the export of common wheat to all third countries
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  plant product;  taxation
 Date Published: nan

 27. 9 . 97 | EN 1 Official Journal of the European Communities L 265/73 COMMISSION REGULATION (EC) No 1884/97 of 26 September 1997 amending Regulation (EC) No 1339/97 opening an invitation to tender for the refund or the tax for the export of common wheat to all third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, vourable conditions; whereas the risk of fraud is therefore small ; whereas, in order to avoid obstructing these exports to other third countries, proof of arrival should not be required; whereas certificates drawn up by the competent authorities of the Member States stating that the products have left the territory of the Community on board a vessel suitable for sea transport may be considered to provide a sufficient guarantee ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), HAS ADOPTED THIS REGULATION: Having regard to Commission Regulation (EC) No 1501 /95 of 29 June 1995 laying down certain detailed rules for the application of the Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regula ­ tion (EC) No 1259/97 (4), and in particular Article 4 thereof, Whereas Commission Regulation (EC) No 1883/97 0 opens an invitation to tender relating to the export of common wheat to Ceuta, Melilla and certain ACP States; whereas the destinations laid down in Commission Regu ­ lation (EC) No 1339/97 (6) should therefore be amended; Article 1 Regulation (EC) No 1339/97 is amended as follows : 1 . The title is replaced by the following: 'opening an invitation to tender for the refund or the tax for the export of common wheat to all third coun ­ tries except Ceuta, Melilla and certain ACP States .' 2 . Article 1 (2) is replaced by the following: '2 . The invitation to tender shall cover common wheat for export to all third countries except Ceuta, Melilla and ACP States listed in Annex III .' 3 . The following Article 4a is added after Article 4 : 'Article 4a Notwithstanding Article 18 of Regulation (EEC) No 3665/87, proof of completion of customs formalities for release for consumption shall not be required for payment of refunds fixed in a contract awarded under this tender, in so far as the operator provides proof that a quantity of at least 1 500 tonnes of cereal product have left the customs territory of the Community on board a vessel suitable for sea transport.' 4 . The title of Annex I is replaced by the following: 'Weekly tender for the refund or the tax for the export of common wheat to all third countries except Ceuta, Melilla and certain ACP States .' 5 . The following Annex III is added : Whereas Commission Regulation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agricultural products (7), as last amended by Regulation (EC) No 815/97 (8), requires that, where refunds vary according to destination , payment of the refund be made conditional inter alia on presentation of proof that the product has been imported in its unaltered state into the third country or into one of the third countries for which the refund applies; whereas that proof is required under the invitation to tender opened by Regulation (EC) No 1883/97 for exports of common wheat to Ceuta, Melilla and certain ACP States; whereas exports to other third countries under the invitation to tender opened by Regu ­ lation (EC) No 1339/97 are carried out under less fa ­ ') OJ L 181 , 1 . 7. 1992, p . 21 . A OJ L 126, 24. 5 . 1996, p . 37 . 3) OJ L 147, 30 . 6 . 1995, p . 7 . 4) OJ L 174, 2. 7 . 1997, p . 10 . 5) See page 69 of this Official Journal . «) OJ L 184, 12. 7 . 1997, p . 7 . 0 OJ L 351 , 14. 12 . 1987, p . 1 . s OJ L 116, 6 . 5. 1997, p . 22 . L 265/74 EN Official Journal of the European Communities 27. 9 . 97 'ANNEX III Groups of ACP States signatories to the Lome Convention Group I Group II Group III Mauritania Chad Seychelles Mali Central African Republic Comoros Niger Benin Madagascar Senegal Cameroon Mauritius Burkina Faso Equatorial Guinea Angola Gambia SÃ £o TomÃ © and PrÃ ­ncipe Zambia Guinea Bissau Gabon Malawi Guinea Congo Mozambique Cape Verde Democratic Republic of Congo Namibia Sierra Leone Rwanda Botswana Liberia Burundi Zimbabwe CÃ ´te d' Ivoire Lesotho Ghana Swaziland Togo Djibouti Ethiopia Eritrea ' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 September 1997 . For the Commission Franz FISCHLER Member of the Commission